 Case:19-20770-MJK Doc#:36 Filed:06/01/20 Entered:06/01/20 15:49:27                   Page:1 of 2


 IT IS ORDERED as set forth below:




 Date: May 29, 2020


___________________________________________________________________




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  BRUNSWICK DIVISION

 IN RE:                                        ) BANKRUPTCY CASE
                                               )
 GARFIELD L. SEYMOUR, JR.                      ) NO.: 19-20770
                                               )
          Debtor.                              ) CHAPTER 13
                                               )
 GARFIELD L. SEYMOUR, JR.                      )
                                               )
          Movant,                              )
 vs.                                           )
                                               )
 LAKEVIEW LOAN SERVICING, LLC,                 )
                                               )
          Respondent.                          )
                                               )
                                               )
                                               )


  CONSENT ORDER RESOLVING THE OBJECTION TO DETERMINE MORTGAGE FEES
                    AND EXPENSES [Related to Doc 26]


          IT IS HEREBY ORDERED that the parties herein agree that the total fees and costs

 listed in the Notices of Postpetition Mortgage Fees, Expenses, and Charges filed on April 15,
Case:19-20770-MJK Doc#:36 Filed:06/01/20 Entered:06/01/20 15:49:27                Page:2 of 2


2020 and February 14, 2020 will be reduced to $350. The $350 fee breakdown is as follows:

$150 for Plan Review and $200 for Proof of Claim filing.



                                   END OF DOCUMENT
CONSENTED TO BY:


/s/ Maria Tsagaris
Maria Tsagaris, GA Bar No. 143071
Attorney for Creditor
McCalla Raymer Leibert Pierce, LLC
1544 Old Alabama Road
Roswell, Georgia 30076
Phone Number: 678-281-6532
Maria.Tsagaris@mccalla.com



_/s/ R. Flay Cabiness
R. Flay Cabiness, Bar No. 002689
Bankruptcy Group, LLC
Attorney for Debtor
Phone Number: 912-262-0285
2225 Gloucester Street
Brunswick, GA 31520



/s/ M. Elaina Massey
M. Elaina Massey, Bar No. 016118
Chapter 13 Trustee
Post Office Box 1717
Brunswick, GA 31521
Phone Number: 912-466-9787
